
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 721
        [EPA-HQ-OPPT-2019-0530; FRL-10001-48]
        RIN 2070-AB27
        Significant New Use Rules on Certain Chemical Substances (19-5.F)
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA is proposing significant new use rules (SNURs) under the Toxic Substances Control Act (TSCA) for certain chemical substances that were the subject of premanufacture notices (PMNs). They are either the subject of Orders issued by EPA under TSCA or have received a “not likely to present an unreasonable risk” determination pursuant to TSCA. This action would require persons who intend to manufacture (defined by statute to include import) or process any of these chemical substances for an activity that is proposed as a significant new use to notify EPA at least 90 days before commencing that activity. The required notification initiates EPA's evaluation of the use, under the conditions of use for that chemical substance, within the applicable review period. Persons may not commence manufacture or processing for the significant new use until EPA has conducted a review of the notice, made an appropriate determination on the notice, and has taken such actions as are required by that determination.
        
        
          DATES:
          Comments must be received on or before January 6, 2020.
        
        
          ADDRESSES:
          Submit your comments, identified by docket identification (ID) number EPA-HQ-OPPT-2019-0530, by one of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the online instructions for submitting comments. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute.
          • Mail: Document Control Office (7407M), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave. NW, Washington, DC 20460-0001.
          • Hand Delivery: To make special arrangements for hand delivery or delivery of boxed information, please follow the instructions at http://www.epa.gov/dockets/contacts.html.
          

          Additional instructions on commenting or visiting the docket, along with more information about dockets generally, is available at http://www.epa.gov/dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          
            For technical information contact: Kenneth Moss, Chemical Control Division (7405M), Office of Pollution Prevention and Toxics, Environmental Protection Agency, 1200 Pennsylvania Ave. NW, Washington, DC 20460-0001; telephone number: (202) 564-9232; email address: moss.kenneth@epa.gov.
          
          
            For general information contact: The TSCA-Hotline, ABVI-Goodwill, 422 South Clinton Ave., Rochester, NY 14620; telephone number: (202) 554-1404; email address: TSCA-Hotline@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. General Information
        A. Does this action apply to me?
        You may be potentially affected by this action if you manufacture, process, or use the chemical substances contained in this proposed rule. The following list of North American Industrial Classification System (NAICS) codes is not intended to be exhaustive, but rather provides a guide to help readers determine whether this document applies to them. Potentially affected entities may include:

        • Manufacturers or processors of one or more subject chemical substances (NAICS codes 325 and 324110), e.g., chemical manufacturing and petroleum refineries.
        This action may also affect certain entities through pre-existing import certification and export notification rules under TSCA. Chemical importers are subject to the TSCA section 13 (15 U.S.C. 2612) import certification requirements promulgated at 19 CFR 12.118 through 12.127 and 19 CFR 127.28. Chemical importers must certify that the shipment of the chemical substance complies with all applicable rules and orders under TSCA. Importers of chemicals subject to final SNURs must certify their compliance with the SNUR requirements. The EPA policy in support of import certification appears at 40 CFR part 707, subpart B. In addition, any persons who export or intend to export a chemical substance that is the subject of this proposed rule on or after January 6, 2020 are subject to the export notification provisions of TSCA section 12(b) (15 U.S.C. 2611(b)) (see 40 CFR 721.20), and must comply with the export notification requirements in 40 CFR part 707, subpart D.
        B. What should I consider as I prepare my comments for EPA?
        1. Submitting CBI. Do not submit this information to EPA through regulations.gov or email. Clearly mark the part or all of the information that you claim to be CBI. For CBI information in a disk or CD-ROM that you mail to EPA, mark the outside of the disk or CD-ROM as CBI and then identify electronically within the disk or CD-ROM the specific information that is claimed as CBI. In addition to one complete version of the comment that includes information claimed as CBI, a copy of the comment that does not contain the information claimed as CBI must be submitted for inclusion in the public docket. Information so marked will not be disclosed except in accordance with procedures set forth in 40 CFR part 2.
        2. Tips for preparing your comments. When preparing and submitting your comments, see the commenting tips at http://www.epa.gov/dockets/comments.html.
        
        II. Background
        A. What action is the Agency taking?

        EPA is proposing these SNURs under TSCA section 5(a)(2) for chemical substances that were the subject of PMNs. These proposed SNURs would require persons to notify EPA at least 90 days before commencing the manufacture or processing of a chemical substance for any activity proposed as a significant new use. Receipt of such notices would allow EPA to assess risks and, if appropriate, to regulate the significant new use before it may occur. Additional background regarding SNURs is more fully set out in the preamble to EPA's first direct final SNUR published in the Federal Register issue of April 24, 1990 (55 FR 17376). Consult that preamble for further general information on the objectives, rationale, and procedures for SNURs and on the basis for significant new use designations, including provisions for developing test data.
        B. What is the Agency's authority for taking this action?
        Section 5(a)(2) of TSCA (15 U.S.C. 2604(a)(2)) authorizes EPA to determine that a use of a chemical substance is a “significant new use.” EPA must make this determination by rule after considering all relevant factors, including the four bulleted TSCA section 5(a)(2) factors listed in Unit III.
        C. Applicability of General Provisions

        General provisions for SNURs appear in 40 CFR part 721, subpart A. These provisions describe persons subject to the proposed rule, recordkeeping requirements, and exemptions to reporting requirements, and applicability of the rule to uses occurring before the effective date of the rule. Provisions relating to user fees appear at 40 CFR part 700. Pursuant to 40 CFR 721.1(c), persons subject to SNURs must comply with the same SNUN requirements and EPA regulatory procedures as submitters of PMNs under TSCA section 5(a)(1)(A) (15 U.S.C. 2604(a)(1)(A)). In particular, these requirements include the information submission requirements of TSCA sections 5(b) and 5(d)(1) (15 U.S.C. 2604(b) and 2604(d)(1)), the exemptions authorized by TSCA sections 5(h)(1), (h)(2), (h)(3), and (h)(5), and the regulations at 40 CFR part 720. Once EPA receives a SNUN, EPA must either determine that the use is not likely to present an unreasonable risk of injury under the conditions of use for the chemical substance or take such regulatory action as is associated with an alternative determination before the manufacture or processing for the significant new use can commence. In the case of a determination other than not likely to present unreasonable risk, the applicable review period must also expire before manufacturing or processing for the new use may commence. If EPA determines that the use is not likely to present an unreasonable risk, EPA is required under TSCA section 5(g) to make public, and submit for publication in the Federal Register, a statement of EPA's findings.
        III. Significant New Use Determination
        TSCA section 5(a)(2) states that EPA's determination that a use of a chemical substance is a significant new use must be made after consideration of all relevant factors, including:
        • The projected volume of manufacturing and processing of a chemical substance.
        • The extent to which a use changes the type or form of exposure of human beings or the environment to a chemical substance.
        • The extent to which a use increases the magnitude and duration of exposure of human beings or the environment to a chemical substance.
        • The reasonably anticipated manner and methods of manufacturing, processing, distribution in commerce, and disposal of a chemical substance.

        In determining significant new uses for the chemical substances that are the subject of these SNURs, EPA considered relevant information about the toxicity of the chemical substances and potential human exposures and environmental releases that may be associated with the substances, in addition to the factors in TSCA section 5(a)(2). Consistent with TSCA section 5(f)(4), for those chemical substances subject to an Order issued under TSCA section 5(e), EPA is proposing to identify any use not conforming to the restrictions of the order as a significant new use. For those chemical substances that EPA has determined “not likely” to present an unreasonable risk under the conditions of use, EPA is proposing to identify other circumstances that, while not reasonably foreseen, would warrant further EPA review before manufacture or processing for such a use is commenced.
        IV. Substances Subject to This Proposed Rule
        EPA is proposing significant new use and recordkeeping requirements for certain chemical substances with additions to 40 CFR part 721, subpart E. In this unit, EPA provides the following information for each chemical substance:
        • PMN number.
        • Chemical name (generic name, if the specific name is claimed as CBI).
        • Chemical Abstracts Service (CAS) Registry number (if assigned for non-confidential chemical identities).
        • Basis for the SNUR or basis for the TSCA 5(e) Order.
        • Potentially Useful Information. This is information identified by EPA that would help characterize the potential health and/or environmental effects of the chemical substance in support of a request by the PMN submitter to modify the Order, or if a manufacturer or processor is considering submitting a SNUN for a significant new use designated by the SNUR.

        • CFR citation assigned in the regulatory text section of the proposed rule. The regulatory text section of each proposed rule specifies the activities that would be designated as significant new uses. Certain new uses, including exceedance of production volume limits (i.e., limits on manufacture volume) and other uses designated in this proposed rule, may be claimed as CBI.
        These proposed rules include 19 PMN substances that are subject to Orders issued under TSCA section 5(e)(1)(A), as required by the determinations made under section 5(a)(3)(B). Those Orders require protective measures to limit exposures or otherwise mitigate the potential unreasonable risk. The proposed SNURs would identify as significant new uses any manufacturing, processing, use, distribution in commerce, or disposal that does not conform to the restrictions imposed by the underlying Orders, consistent with TSCA section 5(f)(4).
        These proposed rules also include 8 PMN substances that received “not likely to present an unreasonable risk” determination in TSCA section 5(a)(3)(c). However, during the course of these reviews, EPA identified concerns for certain health and/or environmental risks if the chemicals were not used following the limitations identified by the submitters in the notices. EPA did not deem such uses as reasonably foreseen the TSCA section 5(a)(3)(C) determinations. The proposed SNURs would identify as significant new uses any manufacturing, processing, use, distribution in commerce, or disposal that does not conform to those same limitations.
        The chemicals subject to these proposed SNURs are as follows:
        PMN Number: P-16-541
        
          Chemical Name: Soybean meal, reaction products with phosphoric trichloride.
        
          CAS Number: 1962913-92-3.
        
          Basis for action: The PMN states that the use of the PMN substance will be as a resin for adhesives used to bond wood-based particle/chip/fiberboard products. Based on estimated physical/chemical properties of the PMN substance, comparison to structurally analogous chemical substances, and analysis of analogous inorganic phosphates, EPA has identified concerns for aquatic toxicity at surface water concentrations exceeding 22 parts per billion (ppb) if the chemical substance is not used following the limitation noted. The condition of use of the PMN substance as described in the PMN includes the following protective measure:
        • No release of the PMN substance to surface waters that exceed 22 ppb.
        The proposed SNUR would designate as a “significant new use” the absence of this protective measure.
        
          Potentially useful information: EPA has determined that certain information may be potentially useful to characterize the environmental effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of aquatic toxicity testing would help characterize the potential environmental effects of the PMN substance.
        
          CFR Citation: 40 CFR 721.11420.
        PMN Number: P-17-299
        
          Chemical Name: 2-Propenoic acid, alkyl, polymers with alkyl acrylate and polyethylene glycol methacrylate alkyl ether (generic).
        
          CAS Number: Not available.
        
          Basis for action: The PMN states that the generic (non-confidential) use of the PMN substance will be as a paint additive. Based on estimated physical/chemical properties of the PMN substance and the comparison to structurally analogous chemical substances, EPA has identified concerns for developmental effects, blood clotting, and irritation if the chemical substance is not used following the limitations noted. The conditions of use of the PMN substance as described in the PMN include the following protective measures:
        1. No domestic manufacture of the PMN substance;
        2. No use of the PMN substance other than as a thickener in paint;
        3. No use of the PMN substance in concentrations greater than 1% in formulated product; and,
        4. No manufacturing, processing, or use of the PMN substance that generates a dust, mist, or aerosol.
        The proposed SNUR would designate as a “significant new use” the absence of these protective measures.
        
          Potentially useful information: EPA has determined that certain information may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of acute inhalation toxicity and developmental toxicity testing would help characterize the potential health effects of the PMN substance.
        
          CFR Citation: 40 CFR 721.11421.
        PMN Number: P-17-393
        
          Chemical name: Alkanediamine, dialkyl-, polymer with .alpha.-hydro-.omega.-[(1-oxo-2-propen-1-yl)oxy]poly(oxy-1,2-ethanediyl) ether with substituted alkyl-substitutedalkanediol, reaction products with alkyl-alkanamine (generic).
        
          CAS number: Not available.
        
          Effective date of TSCA section 5(e) Order: August 22, 2019.
        
          Basis for TSCA section 5(e) Order: The PMN states that the generic (non-confidential) use of the substance will be as a UV curable coating resin. Based on the physical/chemical properties of the PMN substance and comparison to structurally analogous chemical substances, EPA has identified concerns for lung effects, skin and eye irritation, and respiratory and dermal sensitization. Based on Structural Activity Relationships (SAR) analysis on analogous substances, EPA predicts toxicity to aquatic organisms may occur at concentrations that exceed 1 ppb. The Order was issued under TSCA sections 5(a)(3)(B)(ii)(I) and 5(e)(1)(A)(ii)(I), based on a finding that in the absence of sufficient information to permit a reasoned evaluation, the substance may present an unreasonable risk of injury to human health and the environment. To protect against these risks, the Order requires:
        1. No manufacture the PMN substance with an average molecular weight less than 1,000 Daltons and with no more than 10% below 500 Daltons;
        2. Use of the PMN substance only for the confidential use specified in the Order;
        3. Use of National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an Applied Protection Factor (APF) of at least 1,000 where there is potential for inhalation exposure or compliance with a NCEL of 0.039 mg/m3 as an 8-hour time-weighted average (TWA) to prevent inhalation exposure;
        4. Establishment of a hazard communication program, including human health precautionary statements on each label and in the SDS; and
        5. No release of the PMN substance into surface waters of the United States in concentrations that exceed 1 ppb.
        The proposed SNUR would designate as a “significant new use” the absence of these protective measures.
        
          Potentially Useful Information: EPA has determined that certain information may be potentially useful to characterize the health and environmental effects of the PMN substance in support of a request by the PMN submitter to modify the Order, or if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this SNUR. EPA has determined that the results of aquatic toxicity, pulmonary toxicity, and sensitization testing would help EPA determine the potential human and environmental effects of the PMN substance. Although the Order does not require this information, the Order's restrictions remain in effect until the Order is modified or revoked by EPA based on submission of this or other relevant information.
        
          CFR citation: 40 CFR 721.11422.
        PMN Number: P-18-172
        
          Chemical Name: Calcium, carbonate 2-ethylhexanoate neodecanoate propionate complexes.
        
          CAS Number: Not available.
        
          Basis for action: The PMN states that the use of the PMN substance will be as an auxiliary drier for architectural pains, industrial coatings and stains. Based on estimated physical/chemical properties of the PMN substance, analysis of available data on an analogue of a component of the new chemical substance, and analysis of analogous chemicals, EPA has identified concerns for liver and developmental effects and irritation if the chemical substance is not used following the limitations noted. The conditions of use of the PMN substance as described in the PMN include the following protective measures:
        1. Use of the PMN substance only for the use specified in the PMN; and
        2. No use of the PMN substance in a consumer product.
        The proposed SNUR would designate as a “significant new use” the absence of this protective measure.
        
          Potentially useful information: EPA has determined that certain information may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of solution pH, specific target organ toxicity, skin irritation, eye irritation, and developmental/reproductive toxicity testing would help characterize the potential health effects of the PMN substance.
        
          CFR Citation: 40 CFR 721.11423.
        PMN Numbers: P-18-387 and P-18-388
        
          Chemical Names: Alkanal, reaction products with alkanediyl bis[alkyl-tris(alkyl-heterocycle)-1,3,5-triazine-2,4,6-triamine and hydrogen peroxide (generic) (P-18-387) and 1,3,5-Triazine-2,4,6-triamine, alkanediyl bis[alkyl-tris(alkyl-heterocycle)-, allyl derivs., oxidized, hydrogenated (generic) (P-18-388).
        
          CAS Numbers: Not available.
        
          Basis for action: The PMNs state that the generic (non-confidential) use of the PMN substances will be as plastic additives. Based on the estimated physical/chemical properties of the PMN substances, available data on the new chemical substances, and comparison with structurally analogous chemical substances, EPA has identified concerns for lung effects if the chemical substances are not used following the limitation noted. The conditions of use of the PMN substances as described in the PMNs includes the following protective measure:
        • Use of a NIOSH-certified respirator with an APF of at least 50 where there is a potential for inhalation exposure.
        The proposed SNUR would designate as a “significant new use” the absence of this protective measure.
        
          Potentially useful information: EPA has determined that certain information may be potentially useful to characterize the health effects of the PMN substances if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of pulmonary effects testing would help characterize the potential health effects of the PMN substances.
        
          CFR Citations: 40 CFR 721.11424 (P-18-387) and 40 CFR 721.11425 (P-18-388).
        PMN Numbers: P-19-86, P-19-87, P-19-89, P-19-90, P-19-91, P-19-92, P-19-93, P-19-97, P-19-100, P-19-101, P-19-102, P-19-103, P-19-104, P-19-105, P-19-106, P-19-107, P-19-108, P-19-110
        
           
          
            PMN No.
            Chemical name
            CAS No.
          
          
            P-19-86
            Halogenated sodium benzene alkyl carboxylate (generic)
            Not available.
          
          
            P-19-87
            Halogenated sodium benzene alkyl carboxylate (generic)
            Not available.
          
          
            P-19-89
            Halogenated sodium benzene alkyl carboxylate (generic)
            Not available.
          
          
            P-19-90
            Halogenated sodium benzoate (generic)
            Not available.
          
          
            P-19-91
            Halogenated benzene alkylcarboxylic acid (generic)
            Not available.
          
          
            P-19-92
            Halogenated benzene alkylcarboxylic acid (generic)
            Not available.
          
          
            P-19-93
            Halogenated benzoic acid (generic)
            Not available.
          
          
            P-19-97
            Halogenated alkylbenzoic acid, ethyl ester (generic)
            Not available.
          
          
            P-19-100
            Halogenated alkylbenzoic acid, ethyl ester (generic)
            Not available.
          
          
            P-19-101
            Halogenated alkylbenzoic acid, ethyl ester (generic)
            Not available.
          
          
            P-19-102
            Halogenated alkylbenzoic acid, ethyl ester (generic)
            Not available.
          
          
            P-19-103
            Halogenated benzoic acid, ethyl ester (generic)
            Not available.
          
          
            
            P-19-104
            Halogenated alkylbenzoic acid, ethyl ester (generic)
            Not available.
          
          
            P-19-105
            Halogenated benzoic acid, ethyl ester (generic)
            Not available.
          
          
            P-19-106
            Halogenated alkylbenzoic acid, ethyl ester (generic)
            Not available.
          
          
            P-19-107
            Halogenated alkylbenzoic acid, ethyl ester (generic)
            Not available.
          
          
            P-19-108
            Halogenated alkylbenzoic acid, ethyl ester (generic)
            Not available.
          
          
            P-19-110
            Halogenated benzoic acid, ethyl ester (generic)
            Not available.
          
        
        
          Effective Date of TSCA section 5(e) Order: August 21, 2019.
        
          Basis for action: The PMNs state that the generic (non-confidential) use of the PMN substances will be: To monitor oil and gas well performance (P-19-86, P-19-87, P-19-89 and P-19-90), as well performance tracers (P-19-91 through P-19-93), and as well performance monitors (P-19-97, P-19-100 through P-19-108 and P-19-110). Based on the estimated physical/chemical properties of the PMN substances and comparison with structurally analogous chemical substances, EPA has identified concerns for neurotoxicity, irritation to skin, eyes, lungs, and mucous membranes, developmental toxicity, kidney toxicity (P-19-86, P-19-87, P-19-89, P-19-91 and P-19-92) and aquatic toxicity at concentrations that exceed 14 ppb (P-19-97, P-19-100 through P-19-108 and P-19-110) if the chemical substances are not used following the limitation noted. The Order was issued under TSCA sections 5(a)(3)(B)(ii)(I) and 5(e)(1)(A)(ii)(I), based on a finding that in the absence of sufficient information to permit a reasoned evaluation, the substances may present an unreasonable risk of injury to human health or the environment. To protect against these risks, the Order requires:
        1. No manufacture of the PMN substances without including engineering controls processes as described in the PMNs;
        2. Refrain from manufacturing (including import), processing or using the PMN substances other than as identified in the Order;
        3. No manufacture beyond the confidential annual manufacture volume identified in the Order (P-19-91 through P-19-93);
        4. Submission to EPA of certain toxicity testing before exceeding the confidential manufacture volumes identified in the Order (P-19-86, P-19-87, P-19-89 through P-19-93, P-19-97, P-19-100 through P-19-108 and P-19-110);
        5. Use of personal protective equipment for workers where there is a potential for dermal exposure for the PMN substances specified in the Order (P-19-91 through P-19-93);
        6. Use of NIOSH-certified respirators for workers where there is a potential for inhalation exposure for the PMN substances specified in the Order or compliance with a NCEL of 0.0273 mg/m3 as an 8-hour time-weighted average to prevent inhalation exposure (P-19-91 through P-19-93);
        7. Establishment and use of a hazard communication program, including human health precautionary statements on each label and in the SDS;
        8. No manufacture or use of the PMN substances other than in liquid formulations (P-86, P-19-87, P-19-89 and P-19-90); and
        9. No release of the PMN substances resulting in a combined concentration of 14 parts per billion (ppb) (P-19-97, P-19-100 through P-19-108 and P-19-110).
        The proposed SNUR would designate as a “significant new use” the absence protective measures.
        
          Potentially useful information: EPA has determined that certain information about the environmental and health effects of the PMN substances may be potentially useful in support of a request by the PMN submitter to modify the Order, or if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this SNUR. The submitter has agreed not to exceed certain production volume limits without performing specific reproduction/developmental, inhalation, and aquatic toxicity testing. EPA has also determined that the results of specific aquatic toxicity, skin irritation, eye damage, neurotoxicity, and reproductive/developmental toxicity testing may be potentially useful to characterize the environmental and human health effects of the PMN substances. Although the Order does not require these tests, the Order's restrictions remain in effect until the Order is modified or revoked by EPA based on submission of this or other relevant information.
        
          CFR Citations: 40 CFR 721.11426 (P-19-86); 40 CFR 721.11427 (P-19-87); 40 CFR 721.11428 (P-19-89); 40 CFR 721.11429 (P-19-90); 40 CFR 721.11430 (P-19-91); 40 CFR 721.11431 (P-19-92); 40 CFR 721.11432 (P-19-93); 40 CFR 721.11433 (P-19-97); 40 CFR 721.11434 (P-19-100); 40 CFR 721.11435 (P-19-101); 40 CFR 721.11436 (P-19-102); 40 CFR 721.114237 (P-19-103); 40 CFR 721.11438 (P-19-104); 40 CFR 721.11439 (P-19-105); 40 CFR 721.11440 (P-19-106); 40 CFR 721.11441 (P-19-107); 40 CFR 721.11442 (P-19-108); and 40 CFR 721.11443 (P-19-110).
        PMN Number: P-19-99
        
          Chemical Name: Propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-methyl-, polymer with dimethyl carbonate, 1,2-ethanediamine, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol, 1,6-hexanediol and 1,1'-methylenebis[4-isocyanatocyclohexane], compd. with N,N-diethylethanamine.
        
          CAS Number: 1178511-46-0.
        
          Basis for action: The PMN states that the use of the PMN substance will be as a clear coat for wood. Based on estimated physical/chemical properties of the PMN substance and analysis of analogous chemicals, EPA has identified concerns for irritation and corrosion and developmental toxicity if the chemical substance is not used following the limitations noted. The conditions of use of the PMN substance as described in the PMN include the following protective measures:
        1. Use of the PMN substance only for the use specified in the PMN; and
        2. No use of the PMN substance in a consumer product.
        The proposed SNUR would designate as a “significant new use” the absence of this protective measure.
        
          Potentially useful information: EPA has determined that certain information may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of specific target organ toxicity, skin irritation, eye damage, and pulmonary effects testing would help characterize the potential health effects of the PMN substance.
        
          CFR Citation: 40 CFR 721.11444.
        PMN Number: P-19-118
        
          Chemical Name: Substituted polyalkylenepoly, reaction products with alkene polymer (generic).
        
          CAS Number: Not available.
        
        
          Basis for action: The PMN states that the generic (non-confidential) use of the PMN substance will be as a component of lubricant. Based on estimated physical/chemical properties of the PMN substance, test data on the new chemical substance, and analysis of analogous polycationic polymers, EPA has identified concerns for skin and eye irritation and lung toxicity if the chemical substance is not used following the limitation noted. The condition of use of the PMN substance as described in the PMN includes the following protective measure:
        • No manufacture, processing, or use of the PMN substance that results in inhalation exposures.
        The proposed SNUR would designate as a “significant new use” the absence of this protective measure.
        
          Potentially useful information: EPA has determined that certain information may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of skin irritation, eye damage, and pulmonary effects testing would help characterize the potential health effects of the PMN substance.
        
          CFR Citation: 40 CFR 721.11445.
        PMN Number: P-19-120
        
          Chemical Name: Alkenoic acid, polymer with alkanediyl bis substituted alkylene bis heteromonocycle, substituted carbomonocycle and (alkylalkenyl) carbomonocycle, alkali metal salt (generic).
        
          CAS Number: Not available.
        
          Basis for action: The PMN states that the generic (non-confidential) use of the PMN substance will be as a component of ink. Based on estimated physical/chemical properties of the PMN substance, comparison to structurally analogous chemical substances, and analysis of analogous polyanionic polymers, EPA has identified concerns for aquatic toxicity at surface water concentrations exceeding 78 parts per billion (ppb) if the chemical substance is not used following the limitation noted. The condition of use of the PMN substance as described in the PMN includes the following protective measure:
        • No release of the PMN substance to surface waters that exceed 78 ppb.
        The proposed SNUR would designate as a “significant new use” the absence of this protective measure.
        
          Potentially useful information: EPA has determined that certain information may be potentially useful to characterize the environmental effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of aquatic toxicity would help characterize the potential environmental effects of the PMN substance.
        
          CFR Citation: 40 CFR 721.11446.
        V. Rationale and Objectives of the Proposed Rule
        A. Rationale
        During review of the PMNs submitted for the chemical substances that are subject to these proposed SNURs, EPA concluded that for 19 chemical substances regulation was warranted under TSCA section 5(e), pending the development of information sufficient to make reasoned evaluations of the health or environmental effects of the chemical substances. The basis for such findings is outlined in Unit IV. Based on these findings, TSCA section 5(e) Orders requiring the use of appropriate exposure controls were negotiated with the PMN submitters. As a general matter, EPA believes it is necessary to follow TSCA section 5(e) Orders with a SNUR that identifies the absence of those protective measures as Significant New Uses to ensure that all manufacturers and processors—not just the original submitter—are held to the same standard.
        During review of the other eight chemical substances that are the subject of these SNURs and as further discussed in Unit IV, EPA identified certain circumstances that raised potential risk concerns. EPA determined that deviations from the limitations identified in the submissions could result in changes in the type or form of exposure to the chemical substances and/or increased exposures to the chemical substances and/or changes in the reasonably anticipated manner and methods of manufacturing, processing, distribution in commerce, and disposal of the chemical substances, and therefore warranted SNURs. The SNURs would identify as significant new uses any manufacturing, processing, use, distribution in commerce, or disposal that does not conform to the certain limitations in the submission.
        B. Objectives
        EPA is proposing these SNURs for specific chemical substances which have undergone premanufacture review because the Agency wants to achieve the following objectives with respect to the significant new uses that would be designated in this proposed rule:
        • EPA would receive notice of any person's intent to manufacture or process a listed chemical substance for the described significant new use before that activity begins.
        • EPA would be required to review and evaluate data submitted in a SNUN before the notice submitter begins manufacturing or processing a listed chemical substance for the described significant new use.
        • EPA would be required to either determine that the prospective manufacture or processing is not likely to present an unreasonable risk, or to take necessary regulatory action associated with any other determination, before the described significant new use of the chemical substance occurs.

        Issuance of a SNUR for a chemical substance does not signify that the chemical substance is listed on the TSCA Chemical Substance Inventory (TSCA Inventory). Guidance on how to determine if a chemical substance is on the TSCA Inventory is available on the internet at http://www.epa.gov/opptintr/existingchemicals/pubs/tscainventory/index.html.
        
        VI. Applicability of the Proposed Significant New Use Designation
        To establish a significant new use, EPA must determine that the use is not ongoing. The chemical substances subject to this proposed rule have undergone premanufacture review. In cases where EPA has not received a notice of commencement (NOC) and the chemical substance has not been added to the TSCA Inventory, no person may commence such activities without first submitting a PMN. Therefore, for chemical substances for which an NOC has not been submitted EPA concludes that the designated significant new uses are not ongoing.

        When chemical substances identified in this proposed rule are added to the TSCA Inventory, EPA recognizes that, before the rule is effective, other persons might engage in a use that has been identified as a significant new use. However, TSCA section 5(e) Orders have been issued for 19 of the 27 chemical substances, and the PMN submitters are prohibited by the TSCA section 5(e) Orders from undertaking activities which would be designated as significant new uses. The identities of 24 of the 27 chemical substances subject to this proposed rule have been claimed as confidential (per 40 CFR 720.85) for a chemical substance covered by this action. Based on this, the Agency believes that it is highly unlikely that any of the significant new uses described in the regulatory text of this proposed rule are ongoing.
        Therefore, EPA designates December 6, 2019 as the cutoff date for determining whether the new use is ongoing. The objective of EPA's approach is to ensure that a person cannot defeat a SNUR by initiating a significant new use before the effective date of the final rule.
        Persons who begin commercial manufacture or processing of the chemical substances for a significant new use identified as of that date would have to cease any such activity upon the effective date of the final rule. To resume their activities, these persons would have to first comply with all applicable SNUR notification requirements and wait until EPA has conducted a review of the notice, made an appropriate determination on the notice, and has taken such actions as are required with that determination.
        VII. Development and Submission of Information

        EPA recognizes that TSCA section 5 does not require developing any particular new information (e.g., generating test data) before submission of a SNUN. There is an exception: Development of test data is required where the chemical substance subject to the SNUR is also subject to a rule, order or consent agreement under TSCA section 4 (see TSCA section 5(b)(1)).

        In the absence of a TSCA section 4 test rule covering the chemical substance, persons are required only to submit information in their possession or control and to describe any other information known to or reasonably ascertainable by them (see 40 CFR 720.50). However, upon review of PMNs and SNUNs, the Agency has the authority to require appropriate testing. Unit IV. lists potentially useful information identified by EPA that would help characterize the potential health and/or environmental effects of the PMN/SNUN substance for all of the listed SNURs. EPA recognizes that the 2016 Lautenberg Amendments have led to modifications in our approach to testing requirements, including an increased consideration of alternatives to vertebrate testing. Descriptions of tests/information needs are provided for informational purposes only and EPA strongly encourages persons, before performing any testing, to consult with the Agency pertaining to protocol selection. Pursuant to TSCA section 4(h), which pertains to reduction of testing in vertebrate animals, EPA encourages consultation with the Agency on the use of alternative test methods and strategies (also called New Approach Methodologies, or NAMs), if available, to generate the potentially useful information. EPA encourages dialogue with Agency representatives to help determine how best the submitter can meet both the data needs and the objective of TSCA section 4(h). To access the OCSPP test guidelines referenced in this document electronically, please go to http://www.epa.gov/ocspp and select “Test Methods and Guidelines.” The Organisation for Economic Co-operation and Development test guidelines are available from the OECD Bookshop at http://www.oecdbookshop.org or SourceOECD at http://www.sourceoecd.org.
        
        The potentially useful information listed in Unit IV. may not be the only means of addressing the potential risks of the chemical substance. EPA recommends that potential SNUN submitters contact EPA early enough so that they will be able to conduct the appropriate tests.
        SNUN submitters should be aware that EPA will be better able to evaluate SNUNs which provide detailed information on the following:
        • Human exposure and environmental release that may result from the significant new use of the chemical substances.
        VIII. SNUN Submissions

        According to 40 CFR 721.1(c), persons submitting a SNUN must comply with the same notification requirements and EPA regulatory procedures as persons submitting a PMN, including submission of test data on health and environmental effects as described in 40 CFR 720.50. SNUNs must be submitted on EPA Form No. 7710-25, generated using e-PMN software, and submitted to the Agency in accordance with the procedures set forth in 40 CFR 720.40 and 721.25. E-PMN software is available electronically at http://www.epa.gov/opptintr/newchems.
        
        IX. Economic Analysis
        EPA has evaluated the potential costs of establishing SNUN requirements for potential manufacturers and processors of the chemical substances subject to this proposed rule. EPA's complete economic analysis is available in the docket under docket ID number EPA-HQ-OPPT-2019-0530.
        X. Statutory and Executive Order Reviews

        Additional information about these statutes and Executive Orders can be found at https://www.epa.gov/laws-regulations-and-executive-orders.
        
        A. Executive Order 12866: Regulatory Planning and Review and Executive Order 13563: Improving Regulations and Regulatory Review
        This proposed rule would establish SNURs for several new chemical substances that were the subject of PMNs and TSCA section 5(e) Orders. The Office of Management and Budget (OMB) has exempted these types of actions from review under Executive Orders 12866 (58 FR 51735, October 4, 1993) and 13563 (76 FR 3821, January 21, 2011).
        B. Paperwork Reduction Act (PRA)
        According to the PRA (44 U.S.C. 3501 et seq.), an agency may not conduct or sponsor, and a person is not required to respond to a collection of information that requires OMB approval under the PRA, unless it has been approved by OMB and displays a currently valid OMB control number. The OMB control numbers for EPA's regulations in title 40 of the CFR, after appearing in the Federal Register, are listed in 40 CFR part 9, and included on the related collection instrument or form, if applicable.
        The information collection activities in this proposed rule have already been approved by OMB pursuant to the PRA under OMB control number 2070-0012 (EPA ICR No. 574). This action does not impose any burden requiring additional OMB approval. If an entity were to submit a SNUN to the Agency, the annual burden is estimated to average between 30 and 170 hours per response. This burden estimate includes the time needed to review instructions, search existing data sources, gather and maintain the data needed, and complete, review, and submit the required SNUN.
        Send any comments about the accuracy of the burden estimate, and any suggested methods for minimizing respondent burden, including through the use of automated collection techniques, to the Director, Regulatory Support Division, Office of Mission Support (2822T), Environmental Protection Agency, 1200 Pennsylvania Ave. NW, Washington, DC 20460-0001. Please remember to include the OMB control number in any correspondence, but do not submit any completed forms to this address.
        C. Regulatory Flexibility Act (RFA)
        Pursuant to RFA section 605(b) (5 U.S.C. 601 et seq.), the Agency hereby certifies that promulgation of this proposed SNUR would not have a significant adverse economic impact on a substantial number of small entities. The requirement to submit a SNUN applies to any person (including small or large entities) who intends to engage in any activity described in the final rule as a “significant new use.” Because these uses are “new,” based on all information currently available to EPA, it appears that no small or large entities presently engage in such activities. A SNUR requires that any person who intends to engage in such activity in the future must first notify EPA by submitting a SNUN. Although some small entities may decide to pursue a significant new use in the future, EPA cannot presently determine how many, if any, there may be. However, EPA's experience to date is that, in response to the promulgation of SNURs covering over 1,000 chemicals, the Agency receives only a small number of notices per year. For example, the number of SNUNs received was seven in Federal fiscal year (FY) 2013, 13 in FY2014, six in FY2015, 10 in FY2016, 14 in FY2017, and 18 in FY2018 and only a fraction of these were from small businesses. In addition, the Agency currently offers relief to qualifying small businesses by reducing the SNUN submission fee from $16,000 to $2,800. This lower fee reduces the total reporting and recordkeeping of cost of submitting a SNUN to about $10,116 for qualifying small firms. Therefore, the potential economic impacts of complying with this proposed SNUR are not expected to be significant or adversely impact a substantial number of small entities. In a SNUR that published in the Federal Register of June 2, 1997 (62 FR 29684) (FRL-5597-1), the Agency presented its general determination that final SNURs are not expected to have a significant economic impact on a substantial number of small entities, which was provided to the Chief Counsel for Advocacy of the Small Business Administration.
        D. Unfunded Mandates Reform Act (UMRA)

        Based on EPA's experience with proposing and finalizing SNURs, State, local, and Tribal governments have not been impacted by these rulemakings, and EPA does not have any reasons to believe that any State, local, or Tribal government will be impacted by this action. As such, EPA has determined that this proposed rule would not impose any enforceable duty, contain any unfunded mandate, or otherwise have any effect on small governments subject to the requirements of UMRA sections 202, 203, 204, or 205 (2 U.S.C. 1501 et seq.).
        E. Executive Order 11632: Federalism
        This proposed rule would not have a substantial direct effect on States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government, as specified in Executive Order 13132 (64 FR 43255, August 10, 1999).
        F. Executive Order 13175: Consultation and Coordination With Indian Tribal Governments
        This proposed rule would not have Tribal implications because it is not expected to have substantial direct effects on Indian Tribes. This proposed rule would not significantly nor uniquely affect the communities of Indian Tribal governments, nor would it involve or impose any requirements that affect Indian Tribes. Accordingly, the requirements of Executive Order 13175 (65 FR 67249, November 9, 2000), do not apply to this action.
        G. Executive Order 13045: Protection of Children From Environmental Health Risks and Safety Risks
        This proposed rule is not subject to Executive Order 13045 (62 FR 19885, April 23, 1997), because this is not an economically significant regulatory action as defined by Executive Order 12866, and this action does not address environmental health or safety risks disproportionately affecting children.
        H. Executive Order 13211: Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use
        This proposed rule is not subject to Executive Order 13211 (66 FR 28355, May 22, 2001), because this proposed rule is not expected to affect energy supply, distribution, or use and because this proposed rule is not a significant regulatory action under Executive Order 12866.
        I. National Technology Transfer and Advancement Act (NTTAA)
        Since this proposed rule would not involve any technical standards, NTTAA section 12(d) (15 U.S.C. 272 note) does not apply to this action.
        J. Executive Order 12898: Federal Actions To Address Environmental Justice in Minority Populations and Low-Income Populations
        This proposed rule does not entail special considerations of environmental justice related issues as delineated by Executive Order 12898 (59 FR 7629, February 16, 1994).
        
          List of Subjects in 40 CFR Part 721
          Environmental protection, Chemicals, Hazardous substances, Reporting and recordkeeping requirements.
        
        
          Dated: November 21, 2019.
          Tala Henry,
          Deputy Director, Office of Pollution Prevention and Toxics.
        
        
        Therefore, it is proposed that 40 CFR chapter I be amended as follows:
        
          PART 721—[AMENDED]
        
        1. The authority citation for part 721 continues to read as follows:
        
          Authority: 
          15 U.S.C. 2604, 2607, 2613, and 2625(c).
        
        
        2. Add §§ 721.11420 through 721.11446 to subpart E to read as follows:
        
          Subpart E—Significant New Uses for Specific Chemical Substances
        
        
          Sec.
          
          721.11420
          Soybean meal, reaction products with phosphoric trichloride
          721.11421
          2-Propenoic acid, alkyl, polymers with alkyl acrylate and polyethylene glycol methacrylate alkyl ether (generic)
          721.11422
          Alkanediamine, dialkyl-, polymer with .alpha.-hydro-.omega.-[(1-oxo-2-propen-1-yl)oxy]poly(oxy-1,2-ethanediyl) ether with substituted alkyl-substitutedalkanediol, reaction products with alkyl-alkanamine (generic)
          721.11423
          Calcium, carbonate 2-ethylhexanoate neodecanoate propionate complexes
          721.11424
          Alkanal, reaction products with alkanediyl bis[alkyl-tris(alkyl-heterocycle)-1,3,5-triazine-2,4,6-triamine and hydrogen peroxide (generic)
          721.11425
          1,3,5-Triazine-2,4,6-triamine, alkanediyl bis[alkyl-tris(alkyl-heterocycle)-, allyl derivs., oxidized, hydrogenated (generic)
          721.11426
          Halogenated sodium benzene alkyl carboxylate (generic) (P-19-86)
          721.11427
          Halogenated sodium benzene alkyl carboxylate (generic) (P-19-87)
          721.11428
          Halogenated sodium benzene alkyl carboxylate (generic) (P-19-89)
          721.11429
          Halogenated sodium benzoate (generic) (P-19-90)
          721.11430
          Halogenated benzene alkylcarboxylic acid (generic) (P-19-91)
          721.11431
          Halogenated benzene alkylcarboxylic acid (generic) (P-19-92)
          721.11432
          Halogenated benzoic acid (generic) (P-19-93)
          721.11433
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-97)
          721.11434
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-100)
          721.11435
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-101)
          721.11436
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-102)
          721.11437

          Halogenated benzoic acid, ethyl ester (generic) (P-19-103)
          
          721.11438
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-104)
          721.11439
          Halogenated benzoic acid, ethyl ester (generic) (P-19-105)
          721.11440
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-106)
          721.11441
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-107)
          721.11442
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-108)
          721.11443
          Halogenated benzoic acid, ethyl ester (generic) (P-19-110)
          721.11444
          Propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-methyl-, polymer with dimethyl carbonate, 1,2-ethanediamine, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol, 1,6-hexanediol and 1,1'-methylenebis[4-isocyanatocyclohexane], compd. with N,N-diethylethanamine
          721.11445
          Substituted polyalkylenepoly, reaction products with alkene polymer (generic)
          721.11446
          Alkenoic acid, polymer with alkanediyl bis substituted alkylene bis heteromonocycle, substituted carbomonocycle and (alkylalkenyl) carbomonocycle, alkali metal salt (generic)
        
        
        
          § 721.11420 
          Soybean meal, reaction products with phosphoric trichloride.
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as soybean meal, reaction products with phosphoric trichloride (PMN P-16-541, CAS No. 1962913-92-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=22.
          (ii) [Reserved]
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
        
        
          § 721.11421 
          2-Propenoic acid, alkyl, polymers with alkyl acrylate and polyethylene glycol methacrylate alkyl ether (generic).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-propenoic acid, alkyl, polymers with alkyl acrylate and polyethylene glycol methacrylate alkyl ether (PMN P-17-299) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to use the PMN substance other than as a thickener in paint. It is a significant new use to use the PMN substance in concentrations greater than 1% in formulated products. It is a significant new use to manufacture, process, or use the PMN substance in a manner that generates a dust, mist, or aerosol.
          (ii) [Reserved]
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
        
        
          § 721.11422 
          Alkanediamine, dialkyl-, polymer with .alpha.-hydro-.omega.-[(1-oxo-2-propen-1-yl)oxy]poly(oxy-1,2-ethanediyl) ether with substituted alkyl-substitutedalkanediol, reaction products with alkyl-alkanamine (generic).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanediamine, dialkyl-, polymer with .alpha.-hydro-.omega.-[(1-oxo-2-propen-1-yl)oxy]poly(oxy-1,2-ethanediyl) ether with substituted alkyl-substitutedalkanediol, reaction products with alkyl-alkanamine (PMN P-17-393) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
          (2) The significant new uses are:
          (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4). (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 1000), (6) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
          (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.039 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons who § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
          (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(i) and (ii) ((eye irritation), (skin sensitization)), (2)(i) through (iv) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.039 mg/m3) and (v), (3)(ii) (hazardous to the aquatic environment), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture the PMN substance with an average molecular weight less than 1000 Daltons and with more than 10% less than 500 Daltons.
          (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=1.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
        
        
          § 721.11423 
          Calcium, carbonate 2-ethylhexanoate neodecanoate propionate complexes.
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as calcium, carbonate 2-ethylhexanoate neodecanoate propionate complexes (PMN P-18-172) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o). It is a significant new use to use the substance other than as an auxiliary drier for architectural paints, industrial coatings and stains.
          (ii) [Reserved]
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
        
        
          § 721.11424 
          Alkanal, reaction products with alkanediyl bis[alkyl-tris(alkyl-heterocycle)-1,3,5-triazine-2,4,6-triamine and hydrogen peroxide (generic).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanal, reaction products with alkanediyl bis[alkyl-tris(alkyl-heterocycle)-1,3,5-triazine-2,4,6-triamine and hydrogen peroxide (PMN P-18-387) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50), and (6) (particulate. When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
          (ii) [Reserved]
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
        
        
          § 721.11425 
          1,3,5-Triazine-2,4,6-triamine, alkanediyl bis[alkyl-tris(alkyl-heterocycle)-, allyl derivs., oxidized, hydrogenated (generic).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 1,3,5-triazine-2,4,6-triamine, alkanediyl bis[alkyl-tris(alkyl-heterocycle)-, allyl derivs., oxidized, hydrogenated (PMN P-18-388) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50), and (6) (particulate). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
          (ii) [Reserved]
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
        
        
          § 721.11426 
          Halogenated sodium benzene alkyl carboxylate (generic) (P-19-86).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated sodium benzene alkyl carboxylate (PMN P-19-86) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture, process, or use the substance other than in a liquid formulation. It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11427 
          Halogenated sodium benzene alkyl carboxylate (generic) (P-19-87).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated sodium benzene alkyl carboxylate (PMN P-19-87) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture, process, or use the substance other than in a liquid formulation. It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11428 
          Halogenated sodium benzene alkyl carboxylate (generic) (P-19-89).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated sodium benzene alkyl carboxylate (PMN P-19-89) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture, process, or use the substance other than in a liquid formulation. It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11429 
          Halogenated sodium benzoate (generic) (P-19-90).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated sodium benzoate (PMN P-19-90) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture, process, or use the substance other than in a liquid formulation. It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11430 
          Halogenated benzene alkylcarboxylic acid (generic) (P-19-91).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated benzene alkylcarboxylic acid (PMN P-19-91) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (iii) and (iv), (3), (4), (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor as described in the Order), (6)((particulate), (gas/vapor), (combination gas/vapor and particulate)), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
          (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.0273 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
          (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (iv) (use respiratory protection of maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.0273 mg/m3) and (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (q) and (t). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
        
        
          
          § 721.11431 
          Halogenated benzene alkylcarboxylic acid (generic) (P-19-92).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated benzene alkylcarboxylic acid (PMN P-19-92) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (iii) and (iv), (3), (4), (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor as described in the Order), (6) ((particulate), (gas/vapor), (combination gas/vapor and particulate)), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
          (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.0273 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
          (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (iv) (use respiratory protection of maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.0273 mg/m3) and (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (q) and (t). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
        
        
          § 721.11432 
          Halogenated benzoic acid (generic) (P-19-93).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated benzoic acid (PMN P-19-93) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (iii) and (iv), (3), (4), (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor as described in the Order), (6) ((particulate), (gas/vapor), (combination gas/vapor and particulate)), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
          (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.0273 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
          (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (iv) (use respiratory protection of maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.0273 mg/m3) and (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (q) and (t). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
        
        
          § 721.11433 
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-97).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated alkylbenzoic acid, ethyl ester (PMN P-19-97) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11434 
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-100).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated alkylbenzoic acid, ethyl ester (PMN P-19-100) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11435 
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-101).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated alkylbenzoic acid, ethyl ester (PMN P-19-101) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11436 
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-102).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated alkylbenzoic acid, ethyl ester (PMN P-19-102) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q), It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11437 
          Halogenated benzoic acid, ethyl ester (generic) (P-19-103).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated benzoic acid, ethyl ester (PMN P-19-103) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11438 
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-104).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated alkylbenzoic acid, ethyl ester (PMN P-19-104) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11439 
          Halogenated benzoic acid, ethyl ester (generic) (P-19-105).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated benzoic acid, ethyl ester (PMN P-19-105) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11440 
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-106).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated alkylbenzoic acid, ethyl ester (PMN P-19-106) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11441 
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-107).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated alkylbenzoic acid, ethyl ester (PMN P-19-107) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11442 
          Halogenated alkylbenzoic acid, ethyl ester (generic) (P-19-108).
          (a) Chemical substance and significant new uses subject to reporting.
            (1) The chemical substance identified generically as halogenated alkylbenzoic acid, ethyl ester (PMN P-19-108) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11443 
          Halogenated benzoic acid, ethyl ester (generic) (P-19-110).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated benzoic acid, ethyl ester (PMN P-19-110) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), (ix) (eye irritation), (2)(i) through (iii), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
          (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture or process the substance without including the engineering controls/processes described in the premanufacture notice.
          (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f) through (i), and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
        
        
          § 721.11444 
          Propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-methyl-, polymer with dimethyl carbonate, 1,2-ethanediamine, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol, 1,6-hexanediol and 1,1′-methylenebis[4-isocyanatocyclohexane], compd. with N,N-diethylethanamine.
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-methyl-, polymer with dimethyl carbonate, 1,2-ethanediamine, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol, 1,6-hexanediol and 1,1′-methylenebis[4-isocyanatocyclohexane], compd. with N,N-diethylethanamine (PMN P-19-99, CAS No. 1178511-46-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o). It is a significant new use to use the substance other than as a clear coat for wood.
          (ii) [Reserved]
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
        
        
          § 721.11445 
          Substituted polyalkylenepoly, reaction products with alkene polymer (generic).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted polyalkylenepoly, reaction products with alkene polymer (PMN P-19-118) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner resulting in inhalation exposures.
          (ii) [Reserved]
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
        
        
          § 721.11446 
          Alkenoic acid, polymer with alkanediyl bis substituted alkylene bis heteromonocycle, substituted carbomonocycle and (alkylalkenyl) carbomonocycle, alkali metal salt (generic).
          (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkenoic acid, polymer with alkanediyl bis substituted alkylene bis heteromonocycle, substituted carbomonocycle and (alkylalkenyl) carbomonocycle, alkali metal salt (PMN P-19-120) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
          (2) The significant new uses are:
          (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=78.
          (ii) [Reserved]
          (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
          (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
          (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          
        
      
      [FR Doc. 2019-26226 Filed 12-5-19; 8:45 am]
       BILLING CODE 6560-50-P
    
  